DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 27-29, 33-35, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beliveau et al (US Publication 2013/0163426 A1).
Regarding to claims 21, 27, and 33, Beliveau discloses network switch circuitry (fig. 1) for use with at least one network, the network switch circuitry, when in operation, being to receive at least one ingress packet 170 via the at least one network (page 8 paragraph 0067) and also being to generate at least one egress packet 171 for being output from the network switch circuitry (page 9 paragraph 0073), the network switch circuitry comprising: packet processing circuitry 102/110/120 for processing the at least 

Regarding to claims 23, 29, and 35, Beliveau discloses the network switch circuitry is for use in association with a network adapter of a server computer; and the network switch circuitry is to receive the at least one ingress packet via the network adapter (page 3 paragraph 0025).
Regarding to claims 25, 31, and 37, Beliveau discloses the header field values comprise at least one source address value, at least one destination address value, at least one source port value, at least one destination port value, and at least one protocol type value (page 4 paragraphs 0032 and 0037).
Regarding to claims 26, 32, and 38, Beliveau discloses the configuration data defines, at least in part, match-action data of the match-action table entries (page 5 paragraph 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau in view of Roitshtein (US Publication 2012/0177047 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/DUC T DUONG/Primary Examiner, Art Unit 2467